      Case 1:19-cv-11885-PAE-SDA Document 85 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         7/27/2021
 Yong Xu, on his own behalf and on behalf of
 others similarly situated,

                                Plaintiff,                  1:19-cv-11885 (PAE) (SDA)

                    -against-                               ORDER

 Kealoha Sushi Inc. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Having reviewed Plaintiff’s damages calculations, it appears to the Court that the

calculations include spread-of-hours damages only for three days per week, whereas Plaintiff’s

Declaration indicates that he worked four to five days per week and is seeking spread-of-hours

damages for each of those days. (Compare Damages Calcs., ECF No. 75-5 with Pl.’s Decl., ECF No.

75-1, ¶¶ 15, 17, 22.) Accordingly, it is hereby Ordered that, no later than Monday, August 23,

2021, Plaintiff shall file a letter clarifying the spread-of-hours damages that he seeks and, if

necessary, attaching revised damages calculations.

SO ORDERED.

DATED:         New York, New York
               July 27, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
